Citation Nr: 0322662	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  01-01 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to higher initial ratings for dysthymic disorder, 
evaluated as 30 percent disabling from August 20, 1996, to 
October 15, 2000, and as 10 percent disabling from October 
16, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1960 to 
February 1963 and from April 1969 to March 1977.  He also 
reportedly had other periods of active duty, but they have 
not been verified.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran testified before a hearing officer at the RO in 
February 2001.  A transcript of that hearing has been 
associated with the record.


REMAND

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In order to comply with the requirements of the VCAA and the 
implementing regulations, the Board undertook additional 
development of the veteran's claim, pursuant to 38 C.F.R. § 
19.9(a)(2) (2002), which authorized the Board to obtain 
additional evidence, clarify evidence, correct a procedural 
defect and undertake additional action essential for a proper 
appellate decision.  As a result of such development, Social 
Security Administration records and the report of a June 2003 
VA psychiatric examination were associated with the claims 
folder.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without obtaining a waiver from the claimant of such 
consideration by the agency of original jurisdiction.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).   

The Board also notes that in effort to develop the veteran's 
case, the veteran was contacted via letter in December 2002 
and instructed to provide information concerning treatment 
for his service-connected psychiatric disability.  The record 
indicates that the veteran has not yet responded to this 
request.  38 U.S.C.A. § 5103(b) provides that if requested 
information or evidence is not received by VA within one year 
from the date of notification, no benefit may be paid or 
furnished by reason of the claimant's application.  Although 
38 C.F.R. § 3.159 authorizes the RO to adjudicate a claim 
before expiration of the one-year period if requested 
information or evidence is not received within 30 days of the 
request, it would be premature for the Board to decide this 
claim before the expiration of the one-year period.  

In this regard, the Board notes that under 38 C.F.R. § 
19.9(a) (2002), the Board was authorized render a decision 
not less than 30 days after notifying the appellant of the 
additional development by the Board.  The Federal Circuit has 
held that the provisions of 38 C.F.R. § 19.9(a) authorizing 
the Board to render a determination not less than 30 days 
after notice of the development has been sent to the 
appellant are invalid because they conflict with the 
provisions of 38 U.S.C.A. § 5103, which provide that a 
claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In light of these circumstances, the case is REMANDED to the 
RO for the following:  

1.  The RO should send the veteran a 
letter providing him the notice required 
under 38 U.S.C.A. § 5103(a).  It should 
inform him that the evidence and 
information submitted in response to the 
letter must be received by the RO within 
one year of the date of the RO's letter  
and that if the case is returned to the 
Board, the Board will not be able to 
adjudicate his claim before the 
expiration of the one-year period unless 
he waives the one year period for 
response.

2.  If the veteran properly identifies 
any pertinent evidence and provides any 
necessary authorization, the RO should 
take appropriate steps to obtain such 
evidence.

If the RO is unsuccessful in obtaining 
any records identified by the veteran, it 
should so inform the veteran and his 
representative, and request them to 
provide a copy of such records.

3.  Thereafter, the RO should review the 
claims file and ensure that the directed 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Then, the RO should readjudicate the 
issue on appeal based on the evidence 
received since the January 2002 
supplemental statement of the case.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




